Case 1:20-cv-00410-RDM Document 12-5 Filed 03/09/20 Page 1 of 7


                HOME     ABOUT US   MEET OUR TEAM     AREAS OF PRACTICE      PRESS      VICTORIES & TESTIMONIALS          EN ESPAÑOL       MAKE A PAYMENT              CONTACT US



 Home » Blog » ERIC MONTALVO, FOUNDING PARTNER OF THE FEDERAL PRACTICE GROUP, SPEAKS WITH NAVY TIMES ON RACIST CONSPIRACY



  MOST POPULAR
                                                             ERIC MONTALVO, FOUNDING PARTNER OF
  UCMJ Article 15 – Almost Everything You Need to            THE FEDERAL PRACTICE GROUP, SPEAKS
  Know
                                                             WITH NAVY TIMES ON RACIST CONSPIRACY
  Administrative Discharges (Chapter 10) In Lieu of
  Court Martial                                              Posted By smay || 14-Feb-2020

  A Detailed Look at the Federal EEO Complaint
  Process


                                                             Eric Montalvo, founding partner of the Federal Practice Group, discusses a law suit against top Navy aviators with racism being the
                                                             cornerstone with the Navy Times.

  ARCHIVES                                                   Categories: Firm News, Military Criminal Defense, Military Law, Military Personnel Law, Whistleblower Defense

    Select Month                                             Share:




  CATEGORIES

  Administrative Investigations
  Administrative Leave
  Administrative Separations
  Article 133 Conduct Unbecoming
  Article 32
  Aviation Law Letter of intent
  Discrimination
  Domestic Violence
  Employment Law
  Ethics
  Federal Acquisition Regulation
  Federal Criminal Defense
  Federal Employment Law
  Firm News
  Freedom of Information Act
  Good Soldier Defense
  Government Contracts
  Harassment
  Hostile Work Environment
  Immigration
  Immigration Law
  International Business
  International Business Law
  International Sales
  Military Criminal Defense
  Military Law
  Military Personnel Law
  Military Sex Crimes
  Pre-Trial Procedures
  RCM 706
  Security Clearance
  Sentencing
  Sexual Harassment
  Termination
  UN Convention on International Sales
  Uncategorized
  Whistleblower Defense
  White Collar Criminal Defense
  Wrongful Termination




  RECENT POSTS

  LOUISE RYDER, AN ASSOCIATE AT THE FEDERAL
  PRACTICE GROUP, AUTHORS A BLOG FOR
  FEDSMITH ON SETTLEMENT AGREEMENTS
  HEATHER WHITE, A PARTNER AT THE FEDERAL
  PRACTICE GROUP, SPEAKS WITH PROPUBLICA
  ABOUT USPS FIGHTING WORKERSS’ CLAIMS
  SINCE 2007
  HEATHER WHITE, A PARTNER AT THE FEDERAL
  PRACTICE GROUP, PENS A COLUMN FOR
  FEDSMITH ON MIXED CASE COMPLAINTS
  DEBRA D’AGOSTINO, FOUNDING PARTNER OF
  THE FEDERAL PRACTICE GROUP, PENS A
  COLUMN ON WHISTLEBLOWER RETALIATION
  FOR FEDERAL NEWS NETWORK
  ERIC MONTALVO, FOUNDING PARTNER OF THE
  FEDERAL PRACTICE GROUP, SPEAKS WITH NAVY
  TIMES ON RACIST CONSPIRACY
                       Case 1:20-cv-00410-RDM Document 12-5 Filed 03/09/20 Page 2 of 7
        Federal Practice Group                                                                             Timothy   Home       Create




Federal Practice
Group
@FedPracticeGroup

Home

Reviews                              Like         Follow      Share                                                                          Send Message

Photos

                                        Federal Practice Group                                                             4.7 out of 5 · Based on the opinion of 7
Videos                                                                                                                 4.7
                                                                                                                           people
                                        February 14 at 2:37 PM ·
                                                                                                                      ABOUT FEDERAL PRACTICE GROUP
Posts
                                 Eric Montalvo, founding partner of the Federal Practice Group speaks with
Events                           Navy Times on racist conspiracy.
                                                                                                                      WE ARE IN THE BUSINESS OF
                                 #navy #whistleblower #aviator #racism #securityclearance                             JUSTICE
About
                                                                                                                      Are you facing a military criminal charge,
Community
                                                                                                                      government contract or federal employment
Jobs                                                                                                                  issue? The Fede...
                                                                                                                      See More
 Create a Page


                                                                                                                      Community                                        See All

                                                                                                                             Invite your friends to like this Page

                                                                                                                             345 people like this

                                                                                                                             355 people follow this

                                                                                                                             Rob Bracknell likes this or has checked in
                                 NAVYTIMES.COM
                                 Top Navy aviators sued by lieutenant claiming                     Learn More                9 check-ins
                                 vast racist conspiracy
                                                                                                                      About                                            See All
                                    9                                                                  4 Shares


                                            Like                   Comment                 Share


                                         Write a comment...
                                                                                                                             1750 K Street, NW Ste 900
                                                                                                                             Washington D.C. 20006
                                        Federal Practice Group                                                               Get Directions
                                        6 hrs ·                                                                              (202) 862-4360

                                 Tomorrow, founding partner Debra D'Agostino will speak on the                               Send Message
                                 Whistleblower Update panel for American Bar Association's (ABA) Section of
                                 Labor and Employment Law’s Federal Sector Committee.                                        www.fedpractice.com

                                 Panel info: Tuesday, March 10th from 9:00am-10:15am.                                        Labor & Employment Lawyer · Military Lawyer
                                 There is still time to register for the 2020 Midwinter Meeting on ABA's                     Opens tomorrow
                                 website:... See More                                                                        Closed Now

                                                                                                                             Suggest Edits



                                                                                                                             Page Transparency                       See More

                                                                                                                      Facebook is showing information to help you better
                                                                                                                      understand the purpose of a Page. See actions taken by
            Case 1:20-cv-00410-RDM Document 12-5 Filed 03/09/20 Page 3 of 7

Your Navy


Top Navy aviators sued by
lieutenant claiming vast racist
conspiracy




Three former leaders at Strike Fighter Squadron 106 contend that Lt. Steven Shaw handed out to
students a morale patch, right, that violently inverts the meaning of the official unit insignia on
the left. (U.S. District Court)
The acting secretary of the Navy and the admirals in charge of U.S. Fleet Forces
Command, Naval Air Forces, Naval Air Forces Atlantic — plus the civilian attorney for
retired SEAL Eddie Gallagher — played their parts in a vast conspiracy to cover up
institutional racism inside the sea service by administratively ruining a lieutenant aviator, a
federal lawsuit claims.

Filed Wednesday in a bid to derail an ongoing investigation into Lt. Steven E. “Minjah”
Shaw, the complaint names Acting Secretary Thomas B. Modly, Adm. Christopher
Grady, Vice Adm. DeWolfe “Bullet” Miller III, Rear Adm. Roy “Trigger” Kelly and
attorney Timothy Parlatore, who represents four officers who tried to discipline the junior
aviator for alleged safety violations involving carrier landings.

Shaw’s lawsuit claims that he became a whistleblower in 2017 while bringing to light the
now-banned practice of student pilots paying “bottle bets” with top shelf booze to landing
signal officers grading how well they landed on aircraft carriers, plus assisting two
minority students who alleged institutional racism plagued their flight school training.

“Once the Navy learned Lt. Shaw made this information available outside the Navy, the
Navy undertook a deliberate and far reaching scheme to undermine his credibility and
destroy his Naval career through the pursuit of a retaliatory (Command Directed
investigation) and various administrative actions intended to strip him of a security
clearance, his Naval Aviator wings, promotion, and reputation,” the complaint alleges.
            Case 1:20-cv-00410-RDM Document 12-5 Filed 03/09/20 Page 4 of 7

Several of Shaw’s past commanders have disagreed, contending that they tried to
discipline him after they found out he was teaching a potentially deadly landing technique
to impressionable students at Strike Fighter Squadron 106, the F/A-18 Fleet Replacement
Squadron at Naval Air Station Oceana in Virginia.

Shaw arrived at VFA-106 in late 2016 but never passed a single qualification to become an
instructor pilot, a process his commanders claim takes about six months to finish.

Shaw’s attorney, retired Marine Maj. Eric S. Montalvo, told Navy Times by telephone
that’s because of the Navy, which “sidelined” him through every administrative action
possible in order to destroy him.

In a Thursday afternoon hearing in U.S. District Court for the District of Columbia, Shaw
sought temporary restraining orders to halt both a Fleet Forces probe targeting his alleged
misconduct and ongoing efforts by Parlatore to convince federal lawmakers and
government watchdog agencies to investigate what he claims is a botched Pentagon
Inspector General inquiry into senior leaders at VFA-106.

Shaw’s complaint accuses Parlatore of libeling him in a series of letters to federal agents
and lawmakers questioning how the lieutenant came to possess copies of his XO’s personal
notebook and whether a patent filed by Shaw seems to borrow technology from defense
contractor Boeing.

Parlatore’s clients in turn have accused Shaw of teaching potentially deadly landing
procedures to student pilots while “weaponizing” the congressional and IG complaint
system to paralyze the Gladiators’ operations for years and kill the careers of any superior
officer who dares to try to discipline him.

Parlatore’s letters have shared what appears to be a morale patch created by Shaw that
shows a spear impaling a Gladiator helmet, a violent spoof on VFA-106′s official insignia
that allegedly was given to junior students who followed flying lessons off the official
syllabus taught by the lieutenant.
            Case 1:20-cv-00410-RDM Document 12-5 Filed 03/09/20 Page 5 of 7




Vice President Mike Pence greets officers, including Lt. Steven "Minjah" Shaw, far right, at
Naval Air Station Oceana on Nov. 2. Shaw is suing the Navy because senior leaders allegedly
conspired to destroy his career after he blew the whistle on institutional racism. (Mass
Communication Specialist 3rd Class Mark Thomas Mahmod/Navy)

The federal attorneys representing the Navy agreed to stay the Fleet Forces probe into
Shaw’s alleged misconduct until they can draw up a schedule for filing briefings with the
court.

District Judge Randolph D. Moss seemed concerned about restraining Parlatore’s efforts to
advocate for his clients — Cmdr. Martin Weyenberg, Cmdr. Brandon Scott and Marine Lt.
Col. Michael Nesbitt from VFA-106 and Cmdr. Bryan Roberts, the former officer in
charge of the U.S. Navy Landing Signal Officer School.

But those four clients aren’t named in Shaw’s lawsuit.

Although Shaw urged the court to block Parlatore from circulating letters questioning his
capabilities as a pilot and conduct as an officer, the pages have been entered into evidence,
making them public records anyone can download for a small fee.

To Parlatore, the irony of Shaw’s lawsuit is that it seeks to stop the attorney and his clients
from requesting help from the IG and Congress, the very actions the lieutenant claims
triggered reprisals by Navy leaders to silence him.

“Lt. Shaw’s lawsuit has nothing to do with racism,” said Parlatore shortly after leaving the
courthouse on Thursday. “That’s pure distraction. This has everything to do with Lt.
Shaw’s desire to teach a dangerous method to land on an aircraft carrier instead of just
getting himself qualified to instruct students.”
            Case 1:20-cv-00410-RDM Document 12-5 Filed 03/09/20 Page 6 of 7

Echoed in Shaw’s own lawsuit, Parlatore pointed out that the lieutenant had been told by
superiors at VFA-131 not to teach potentially dangerous “F-18 Ball Flying Techniques” to
fellow aviators, long before he became a whistleblower at VFA-106.

Parlatore said Shaw repeatedly violated that lawful order and has only himself to blame,
not the Navy.

Parlatore also brought up the Navy’s decision to pull Shaw’s security clearance following
allegations that the lieutenant brought a recording device into classified flight simulators to
get footage he later shared with others.

Shortly before the hearing kicked off, Shaw’s attorney Montalvo strongly disagreed,
telling Navy Times that the disciplinary actions against the lieutenant are a “non-issue and
a pretext” to silence a good officer blowing the whistle on institutional military racism.

“The only reason we’re even talking about Shaw is because the Navy was involved in
racist activity,” said Montalvo.

Shaw’s complaint takes direct aim at Vice Adm. Miller III, the “Air Boss” in charge of
Navy aviation, accusing him of initially substantiating the claims of racism perpetrated
against the two student pilots before remanding the case “for further investigation allowing
them to to become unsubstantiated."

Citing the ongoing litigation, Navy officials declined comment.

Montalvo told Navy Times that he has a recording of a telephone conversation that helps
prove military leaders quashed the true findings of the racism investigation.

As for the charge that his client paralyzed the training squadron with numerous IG
complaints and congressional inquiries, Montalvo blamed Parlatore’s clients.

“It’s no longer functioning because it’s engaging in the very thing he’s talking about,” the
Marine veteran said.

Shaw’s recent fight against the Navy has been largely successful.

On Dec. 16, Gregory J. Slavonic — the 18th U.S. assistant secretary of the Navy for
manpower and reserve affairs — voided the command investigation directed by Cmdr.
Weyenberg and Lt. Col. Nesbitt that was overseen by LSO Roberts, ruling it “invalid
because it was ordered for retaliatory purpose and was conducted in a retaliatory manner,”
a finding that echoed two IG reports.

But Weyenberg, Roberts and Nesbitt told Navy Times that the IG investigations were
deeply flawed and they were denied a chance to give their sides of the story, a problem
Parlatore said Slavonic repeated.
            Case 1:20-cv-00410-RDM Document 12-5 Filed 03/09/20 Page 7 of 7

Shaw’s former commanders insist the Pentagon’s IG never disputed that they were right
about the lieutenant’s alleged misconduct, only questioning their motives for investigating
it in the first place.

They also point to Shaw’s Field Naval Aviator Evaluation Board results, which
recommended that the lieutenant be removed from flight status.

But Slavonic nixed Shaw’s FNAEB, too.

Fleet Forces got roped into Montalvo’s lawsuit because Slavonic took the investigation
into Shaw’s alleged misconduct out of the hands of naval aviators and gave it to Adm.
Grady’s Norfolk-based command.

He tasked Grady’s Fleet Forces solely with determining if Shaw unlawfully recorded
simulator sessions or conducted unauthorized training, including the allegedly dangerous
Velocity Vector techniques, to students.

To Montalvo, however, this supposedly new “clean investigation” isn’t clean at all because
it still has the dirty fingers of the Navy all over it and he wants it stopped.

Shaw’s lawsuit accuses Grady, a career surface warfare officer, of illegally conspiring with
aviators Vice Adm. Miller and Rear Adm. Kelly to retaliate against the lieutenant.

“The initial investigation was contrary to law; the second CDI is similarly contrary to the
law,” Montalvo wrote in the complaint. “Accordingly, the second CDI should be put
aside.”

The judge took no action to do that on Thursday.

About Carl Prine

Prine came to Navy Times after stints at the San Diego Union-Tribune and Pittsburgh
Tribune-Review. He served in the Marine Corps and the Pennsylvania Army National
Guard. His awards include the Joseph Galloway Award for Distinguished Reporting on
the military, a first prize from Investigative Reporters & Editors and the Combat
Infantryman Badge.
